PER CURIAM.
Appellants, Crane Brothers Motors, Inc. and American Motor Sales Corporation, bring this interlocutory appeal from an order of the trial court denying their motions for summary judgment. This action is an action at law for replevin and therefore the order appealed is not an appeal-able order. The correctness of the order would be subject to review upon an appeal from a final judgment entered in this cause.
For the foregoing reasons this interlocutory appeal is dismissed ex mero motu.
HOBSON, C. J., and LILES and Mc-NULTY, JJ., concur.